DETAILED ACTION
This Office Action is responsive to the proposed After Final (AF) amendment filed on 01/08/2021. Claims 1-8, 10-19, 21-30 are pending in the application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by phone with TIM HIRZEL, Registration No 61141 on February 1, 2021. Claim 8 is amended as follows. The language being added is underlined (“_”).

Regarding Claim 8
(Currently Amended) The method of claim 1, further comprising, 
when the UE is configured with ]the transmission configuration indicator that can change dynamically, and when the scheduling offset between the control channel and the corresponding data channel satisfies the threshold, preforming channel estimation based at least in part on one or more indicated transmission configuration indicators.  

/BERHANU TADESE/
Primary Examiner, Art Unit 2632
2/17/2021